DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-9, 11-16, 18-20, 22, 24 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record discloses, alone or in combination, the method, computer-readable storage media and a hypervisor wherein receiving, by a first hypervisor that implements a local DNS cache, a DNS query from a virtual machine; wherein the DNS query comprises a domain name; wherein the first hypervisor, the local DNS cache and the virtual machine are implemented on a first host; determining whether an Internet Protocol (IP) address for the domain name has been stored in the local DNS cache; in response to determining that the IP address for the domain name has been stored in the local DNS cache, the first hypervisor performing: retrieving the IP address from the local DNS cache; providing the IP address to the virtual machine; generating a message and including an association between the domain name and the IP address in the message; and transmitting the message to other hypervisors in a same domain or a same datacenter as the first hypervisor.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOE CHACKO/Primary Examiner, Art Unit 2456